NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            17-AUG-2022
                                            08:47 AM
                                            Dkt. 48 OAWST
                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI I


  HSBC BANK USA, NATIONAL ASSOCIATION, AS TRUSTEE FOR THE HOLDERS
 OF DEUTSCHE ALT-A SECURITIES, INC. MORTGAGE LOAN TRUST, MORTGAGE
PASS-THROUGH CERTIFICATES SERIES 2007-OA4, Plaintiff-Appellee, v.
    RICHARD J. WHELAN; REGINA WHELAN, Defendants-Appellants, and
       JOHN DOES 1-20; JANE DOES 1-20; DOE CORPORATIONS 1-20;
   DOE ENTITIES 1-20; AND DOE GOVERNMENTAL UNITS 1-20, Defendants


       APPEAL FROM THE CIRCUIT COURT OF THE FIFTH CIRCUIT
                      (CIVIL NO. 16-1-0010)


               ORDER APPROVING STIPULATION TO DISMISS
     (By:   Hiraoka, Presiding Judge, McCullen and Chan, JJ.)
            Upon consideration of the Stipulation for Dismissal

With Prejudice of Notice of Appeal Filed October 1, 2018, filed

July 12, 2022, by Plaintiff-Appellee HSBC Bank USA, the papers in

support, and the record, it appears that (1) the appeal has been

docketed and the filing fees have been paid; (2) the parties

stipulate to dismiss the appeal with prejudice and bear their own

attorneys' fees and costs, under Hawai i Rules of Appellate
  NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER

Procedure Rule 42(b); and (3) the stipulation is dated and signed

by counsel for all parties appearing in the appeal.

          Therefore, IT IS HEREBY ORDERED that the stipulation is

approved and the appeal is dismissed with prejudice.      The parties

shall bear their own attorneys' fees and costs.

          DATED:   Honolulu, Hawai i, August 17, 2022.

                                      /s/ Keith K. Hiraoka
                                      Presiding Judge

                                      /s/ Sonja M.P. McCullen
                                      Associate Judge

                                      /s/ Derrick H.M. Chan
                                      Associate Judge




                                  2